 1                                                      THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
     WILLIAM BAUER,
 9                                                         No. 2:19-cv-01709-MJP
                                    Plaintiff,
10                                                         ORDER GRANTING STIPULATED
            v.                                             MOTION FOR DISMISSAL WITH
11                                                         PREJUDICE
     THE ELEMENT GROUP, INC., a Maine
12   Corporation
                                                           CLERK’S ACTION REQUIRED
13                                  Defendant.

14

15    ORDER GRANTING STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE
16          Based upon the Stipulation of the parties it is hereby:
17          ORDERED that the above-captioned action be dismissed with prejudice and without an
18   award of costs or attorneys’ fees to any party. The Clerk of the Court shall close this case.
19          IT IS SO ORDERED this 9th day of March, 2020.
20

21

22

23
                                                           A
                                                           Marsha J. Pechman
24                                                         United States District Judge

25

26

27

28
     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL                               Jackson Lewis P.C.
     WITH PREJUDICE - 1                                                        520 Pike Street, Suite 2300
                                                                               Seattle, Washington 98101
     (Case No. 2:19-cv-01709-MJP)                                                    (206) 405-0404
 1   Jointly Presented By:

 2
      DONOVAN EMPLOYMENT LAW PLLC                 JACKSON LEWIS P.C.
 3

 4
      s/William Donovan                           s/ Bryan O’Connor
 5    William Robert Donovan, Jr., WSBA #44571    Bryan P. O’Connor, WSBA #23867
      4500 Ninth Avenue NE, Suite 300             Daniel P. Crowner, WSBA #37136
 6    Seattle, WA 98105                           520 Pike Street, Suite 2300
      Telephone: (206) 743-9234                   Seattle, WA 98101
 7    bob@donovanemploymentlaw.com                Telephone: (206) 405-0404
                                                  bryan.oconnor@jacksonlewis.com
 8                                                daniel.crowner@jacksonlewis.com
      REKHI & WOLK, P.S.
 9                                                Attorneys for Defendant

10
      s/ Gregory Wolk__________________________
11    Gregory A. Wolk, WSBA #28946
      529 Warren Avenue N., Suite 201
12    Seattle, WA 98109
      Telephone: (206) 388-5887
13    Fax: (206) 577-3924
14    greg@rekhiwolk.com

15    Attorneys for Plaintiff

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL                  Jackson Lewis P.C.
     WITH PREJUDICE - 2                                           520 Pike Street, Suite 2300
                                                                  Seattle, Washington 98101
     (Case No. 2:19-cv-01709-MJP)                                       (206) 405-0404
 1                                   DECLARATION OF SERVICE

 2          The undersigned declares under penalty of perjury under the laws of the United States of

 3   America that on this day, I electronically filed a true and accurate copy of the document to which

 4   this declaration is affixed with the Clerk of the Court using the CM/ECF System, which will

 5   send notification of such filing to the following:

 6                             William Robert Donovan, Jr., WSBA #44571
                               DONOVAN EMPLOYMENT LAW PLLC
 7                                   4500 Ninth Avenue NE, Suite 300
                                            Seattle, WA 98105
 8                                      Telephone: (206) 743-9234
                                    bob@donovanemploymentlaw.com
 9
                                      Gregory A. Wolk, WSBA #28946
10                                        REKHI & WOLK, P.S.
                                      529 Warren Avenue N., Suite 201
11                                           Seattle, WA 98109
                                         Telephone: (206) 388-5887
12                                         greg@rekhiwolk.com
13                                          Attorneys for Plaintiff
14
            DATED this 4th day of March, 2020.
15

16

17
                                                   Alena Wooldridge
18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL                             Jackson Lewis P.C.
     WITH PREJUDICE - 3                                                      520 Pike Street, Suite 2300
                                                                             Seattle, Washington 98101
     (Case No. 2:19-cv-01709-MJP)                                                  (206) 405-0404
